Citation Nr: 1739007	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date of June 10, 2008 for a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2016, the Veteran presented sworn testimony during a Video-Conference Board hearing in Phoenix, Arizona, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In a June 2010 written correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.

2.  The Veteran filed a claim for TDIU that was received on June 11, 2008.

3.  The Veteran filed new medical evidence within a year of the May 2009 rating decision which denied TDIU.

4.  From June 10, 2008 the Veteran has been totally unemployable due to his service connected disabilities. 



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an earlier effective date for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an effective date of June 10, 2008, for a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(b), 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective for PTSD - Withdrawn

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, in a June 2010 written statement, the Veteran, through his authorized representative, has withdrawn his appeal for entitlement to an earlier effective date for posttraumatic stress disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issues and the appeals as to these issues are therefore dismissed.

Earlier Effective Date of June 10, 2008 for TDIU

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Generally, effective dates for claims for compensation are awarded based on the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. 3.400 (2016). In the present case, the award of TDIU was assigned an effective date of May 18, 2009, the date the RO determined that the Veteran's claim for TDIU was received. The Veteran contends that the appropriate effective date is June 10, 2008, the date of his original claim for TDIU, and has stated in a June 2010 written submission that an award of June 10, 2008 for TDIU would satisfy his appeal.

To determine the appropriate effective date, as noted above, the Board must assess what is the appropriate date of claim, and if it was June 10, 2008, then if entitlement arose as of June 10, 2008. 

Turning to the question of the appropriate date of claim, the RO determined that the date of the Veteran's TDIU claim was May 18, 2009 apparently based on a determination that the Veteran's original June 10, 2008, claim for TDIU was denied in an unappealed May 2009 rating decision. Thus, the claim for TDIU received on May 19, 2009 was the appropriate claim. However, the Board notes that the Veteran submitted additional evidence in May 2009, within one year of the May 2009 rating decision,  in the form of correspondence from a medical professional addressing his unemployability. Thus, the May 2009 rating decision was not final, and the June 10, 2008, claim was still pending. 38 C.F.R. § 3.156(b) (2016) (new and material evidence received within the appeal period shall be considered to have been received in connection to the claim that was pending at the beginning of the appeal period); see also 38 C.F.R. 3.160 (2016) (pending claim is defined as an application which has not been finally adjudicated). Accordingly, the Veteran's appropriate date of claim is June 10, 2008.  

Given this determination, the only question is whether entitlement to TDIU arose for the period from June 10, 2008, the date the Veteran seeks as his effective date for TDIU, and May 19, 2009, the date previously assigned. 

Entitlement to TDIU is governed by 38 C.F.R. § 4.16 (2016), providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016).

Turning to entitlement to TDIU from June 10, 2008 to May 2009, the Board notes that the Veteran was rated at 70 percent for PTSD, 10 percent for tinnitus, 10 percent for diabetes mellitus type 2, and 10 percent for residuals of shell fragment wound of the right knee for a combined rating of 80 percent.  Considering the foregoing, the Board finds that the Veteran meets the initial scheduler criteria for TDIU.  See 38 C.F.R. § 4.16(a) (2016).

Turning to the Veteran occupational and education history, the Board notes that the Veteran worked in sales position up until May 2008 where upon he stopped working.  Insofar as education, the Veteran has three years of high school education. 

Turning to the impact that the Veteran disabilities has had on his ability to work.  The May 2009 correspondence from the Veteran's treating physician establishes that upon review of the Veteran symptoms and work history the Veteran has not been able to retain employment because of the symptoms of his PTSD including irritability and flight response, and that he is, and has been, unemployable because of his PTSD. This evidence and the severity of the Veteran's service-connected PTSD, in combination with his work history and education level, supports that the Veteran was unemployable from June 10, 2008 to May 19, 2009, and thus, entitlement did arise during this period.

Accordingly, the appropriate effective date for the Veteran's award of TDIU is June 10, 2008.



	(CONTINUED ON NEXT PAGE)



RDER

The claim for an earlier effective date for PTSD is dismissed.

Entitlement to an effective date of June 10, 2008 for TDIU is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


